Citation Nr: 0403348	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  94-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for an eye disorder 
(other than sickle cell thalassemia with vitreous 
hemorrhage).

2.  Entitlement to service connection for a gastrointestinal 
disorder.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active duty from April 1956 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices in Manila, the 
Philippines; and St. Petersburg, Florida.  This case has been 
the subject of several Board remands, and is again before the 
Board for appellate consideration.

FINDINGS OF FACT

1.  The veteran's loss of vision and chronic blepharitis are 
of service origin.

2.  The veteran has no currently identifiable 
gastrointestinal disorder.


CONCLUSIONS OF LAW

1.  The veteran's loss of vision and chronic blepharitis were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2003).

2.  A claimed gastrointestinal disability was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 1991 & Supp. 
2002)) redefined the VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).   The statement of the 
case and numerous supplemental statements of the case 
effectively notified him of the evidence needed to 
substantiate his claim.  In addition June 2001 correspondence 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  All pertinent evidence 
has been obtained and VA examinations to determine the 
existence and etiology of the claimed conditions have been 
provided.  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for service 
connection, and that the requirements of the VCAA have in 
effect been satisfied.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Background

The veteran was seen for numerous conditions during his over 
22 years of active duty.  An April 1978 report by an Air 
Force Physical Evaluation Board noted that the veteran was 
retired on permanent disability retirement because of 
bilateral retinopathy due to sickle cell thalassemia, 
manifested by vitreous hemorrhage and neovascularization, 
requiring moderate restriction of physical activity.

Service connection is currently in effect for the following 
conditions:  1.) Diabetes mellitus with neuropathy, rated 60 
percent disabling; peripheral vascular disease, and impotence 
status post penile prosthesis, rated 30 percent disabling; 
2.) Restrictive pulmonary disease, rated 30 percent 
disabling; 3.) Hypertensive arteriosclerotic heart disease, 
rated 30 percent disabling; status post splenectomy, rated 30 
percent disabling; 4.) Sickle thalassemia with vitreous 
hemorrhage and cholelithiasis, rated 10 percent disabling; 
5.) Tinea pedis and lichen simplex chronicus, rated 10 
percent disabling; 6.) Left upper extremity weakness (major) 
associated with a cerebellar infarct, rated 10 percent 
disabling; 7.) Right upper extremity weakness (major) 
associated with a cerebellar infarct, rated 10 percent 
disabling; and 8.) Status post cerebellar infarct, rated 10 
percent disabling.  His current combined schedular rating is 
90 percent.  He has been granted a total compensation rating 
based on individual unemployability.  

The last Board remand in May 2001 asked for VA examinations 
to identify all eye and gastrointestinal pathologies.  The 
examiner was asked to review the veteran's claims file and to 
indicate date of onset and etiology of such disorders.  These 
examinations have been accomplished in a most comprehensive 
fashion and are set forth below.  

On a December 2002 VA ophthalmology examination, the doctor 
reported that he had reviewed records from the private 
ophthalmologist that the veteran had been seeing for 
approximately one year.  The records noted that the veteran 
had a bilateral homonymous hemianopsia from a cerebrovascular 
accident.  Diagnoses also included macular pucker with edema 
in the right eye, primary open angle glaucoma.  The patient's 
entering visual acuity was 20/100 with his right eye, and 
20/70, in his left eye.  Extraocular motility was normal.  
Confrontational visual fields were questionable due to poor 
fixation.  Pupils were reactive, without afferent pupillary 
defect.  Intraocular pressure was 16 in the both eyes.  Slit 
lamp examination revealed mild blepharitis in both eyes.  
Conjunctiva was without injection.  There appeared to be a 
vitreous hemorrhage in the right eye.  The periphery 
demonstrated chorioretinal hypertrophy areas in both eyes.  
There was also a pre-retinal hemorrhage in the right eye.  
There were vitreous tractional bands in the right eye.  Based 
upon his examination, the doctor diagnosed sickle cell 
retinopathy, primary open angle glaucoma by history, 
epiretinal membrane, status post cerebrovascular accident, 
mild blepharitis, and diabetes.  The examiner commented that 
sickle cell was genetic and that glaucoma had a genetic 
component but he was unable to ascertain whether the glaucoma 
was genetic or acquired.  He added that the blepharitis was a 
chronic condition, and without records the other conditions 
cannot be ascertained as to their etiology.   

Following a review of the veteran's entire claims file later 
in December 2002, the eye examiner noted that a review of the 
claims file showed that the eye problems started in the 
1970's with sickle cell retinopathy and laser treatments 
followed.  The veteran was labeled a glaucoma suspect in the 
1980's but there was no record of cataracts or blepharitis.  
No service-connected injury related to these conditions was 
noted.  No other eye conditions other than refractive error 
could be located in the veteran's claims file.  The examiner 
concluded that the veteran's vision loss appeared to be a 
result of his sickle cell retinopathy and cerebral vascular 
accident.  

On the November 2002 VA gastrointestinal examination, the 
veteran reported that he occasionally had a burning in the 
epigastrium and lower esophagus.  It was reported that he was 
on multiple drugs, which caused massive pedal and pre-tibial 
edema on both legs.  Examination of the abdomen showed a well 
healed, retracted, serpentine scar in the epigastrium, which 
was the entry site for splenectomy.  He had no nausea, 
vomiting, black stools, diarrhea, abdominal pain or symptoms 
consistent with ulcer.   It was reported that he had 
occasional constipation.  He was not on any type of upper 
gastrointestinal tract medications.  There appeared to be 
little or no symptomatology other than for occasional 
heartburn.  The examiner concluded that he was unable to make 
any diagnosis related to the gastrointestinal tract. 

II.  An eye disability 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).

The recent VA ophthalmology examination noted that all the 
veteran's eye problems started in the 1970's with sickle cell 
retinopathy and laser treatments followed.  The 
ophthalmologist further noted that the veteran's visual loss 
appeared to be the result of his sickle cell retinopathy and 
the cerebral vascular accident, both of which are service-
connected disabilities.  While there is some language in the 
examination report that raises some ambiguity about the 
etiology of the chronic blepharitis, it is the judgment of 
the Board that he is, at the very least, and equipoise in the 
evidence, and that resolving reasonable doubt in the 
veteran's favor, service connection and separate ratings are 
warranted for loss of vision and blepharitis.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Parenthetically the Board notes that service connection for 
the vitreous hemorrhage was granted and is rated with the 
sickle thalassemia, but this condition has not been rated for 
any visual loss.


II.  A gastrointestinal disorder 

The recent examination found no identifiable gastrointestinal 
disorder.  Specifically, the veteran had no nausea, vomiting, 
black stools, diarrhea, abdominal pain or symptoms consistent 
with ulcer.  Absent any currently demonstrated 
gastrointestinal pathology, there is no disorder for which 
service connection could be granted.  

The fact that the veteran has no currently diagnosed or 
clinically demonstrated gastrointestinal disability is in and 
of itself a basis for the denial of the claim.  Service 
connection generally presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Because current medical evidence establishes that 
the veteran currently has no gastrointestinal disability, his 
claim for service connection for such a disability must be 
denied.  38 C.F.R. § 3.303.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral loss of vision and 
blepharitis is granted.  

Service connection for a gastrointestinal disability is 
denied.


REMAND

There remains an unanswered question with respect to one of 
the veteran's various eye disorders.  He has had bilateral 
cataract surgery.  No examiner has ventured an opinion as to 
the etiology of the cataracts.  While there is no mention of 
cataracts in service, there may be a relationship between one 
or more of the service-connected disabilities, such as 
diabetes, and the development of cataracts.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The claims folders should be returned to 
the December 2002 eye examiner (or a 
suitable substitute if that examiner is 
not available) for an addendum addressing 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that one or more service-
connected disabilities caused, 
contributed to, or increased the 
veteran's cataracts.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
addendum, and the examiner should 
acknowledge such review in the addendum.  
The veteran may be reexamined if 
indicated.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



